21-6475
     Rauda v. Garland
                                                                        BIA
                                                                  Driscoll, IJ
                                                                A041 713 664
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 2nd day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            GUIDO CALABRESI,
 9            RICHARD J. SULLIVAN,
10                 Circuit Judges.
11   _____________________________________
12
13   OSCAR FRANCISCO RAUDA,
14            Petitioner,
15
16                      v.                               No. 21-6475
17                                                       NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23
24
25
26
27
28
 1   FOR PETITIONER:           Oscar Francisco Rauda, Pro Se.
 2
 3   FOR RESPONDENT:           Brian Boynton, Acting Assistant
 4                             Attorney General, Margaret Kuehne
 5                             Taylor, Senior Litigation Counsel,
 6                             and Rodolfo D. Saenz, Trial
 7                             Attorney, Office of Immigration
 8                             Litigation, United States
 9                             Department of Justice, Washington,
10                             DC.

11       Petitioner Oscar Francisco Rauda, pro se, moves for leave

12   to proceed in forma pauperis (“IFP”), appointment of counsel,

13   and a stay of removal in connection with his petition for

14   review of a decision of the Board of Immigration Appeals

15   (“BIA”) affirming a decision of an immigration judge (“IJ”)

16   ordering his removal from the United States and denying all

17   ancillary requested relief.   In re Oscar Francisco Rauda, No.

18   A041 713 664 (B.I.A. Aug. 12, 2021), aff’g No. A041 713 664

19   (Immig. Ct. Mar. 29, 2021).

20       UPON DUE CONSIDERATION, it is hereby ORDERED that the

21   IFP motion is DENIED and the petition is DISMISSED because it

22   “lacks an arguable basis either in law or in fact.”   Neitzke

23   v. Williams, 490 U.S. 319, 325 (1989); see also 28 U.S.C.

24   § 1915(e)(2)(B).

25       In 2020, Rauda, a native and citizen of El Salvador, was

26   placed in removal proceedings for (1) a 2006 conviction in

                                   2
 1   Massachusetts for violating an order of protection and (2) a

 2   2019 conviction of indecent assault and battery on a child

 3   under    Massachusetts   General   Law    §   265.13B.         Rauda   then

 4   applied for withholding of removal and relief under the

 5   Convention Against Torture (“CAT”).

 6         Following a hearing at which Rauda testified, the IJ

 7   denied all requested relief.           The IJ found that Rauda was

 8   deportable as charged, based in part on his 2006 conviction

 9   for violating an order of protection.          The IJ also held that

10   Rauda’s 2019 conviction was a particularly serious crime

11   based on the circumstances of the offense.          On these grounds,

12   the   IJ    barred   withholding   of    removal.        See    8    U.S.C.

13   §§ 1227(a)(2)(E),      1231(b)(3)(B)(ii).      Additionally, the IJ

14   concluded, in light of Rauda’s concession that he had not

15   been tortured in the past and because his purported fears of

16   relocating to El Salvador were speculative, that Rauda had

17   failed to meet his burden of proof with respect to the CAT

18   claim.     See 8 C.F.R. §§ 1208.16(c)(2), 1208.17(a).           On appeal

19   to the BIA, Rauda maintained that his 2019 felony conviction

20   was not an aggravated felony or a particularly serious crime,

21   and that the IJ erred in denying him CAT relief.                    The BIA


                                        3
 1   rejected these arguments and affirmed the IJ’s decision.

 2       Rauda    timely   petitioned       for   review    of   the   agency’s

 3   decision.    And in connection with his petition, he moves,

 4   inter alia, for IFP status, appointment of counsel, and a

 5   stay of removal.      Because Rauda is proceeding pro se, we

 6   construe his submissions solicitously.          See Triestman v. Fed.

 7   Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006).

 8       Under the IFP statute, we must dismiss the petitioner’s

 9   appeal if the petition “lacks an arguable basis either in law

10   or in fact,” Neitzke, 490 U.S. at 325.           Because Rauda’s 2006

11   conviction   for   violating   an      order   of     protection    is   an

12   independently sufficient ground for removal from the United

13   States, see 8 U.S.C. § 1227(a)(2)(E), Rauda’s petition for

14   withholding of removal must be dismissed.

15       We also conclude, for the reasons cited by the BIA, that

16   Rauda’s CAT claim lacks merit.           See Nasrallah v. Barr, 140

17   S. Ct. 1683, 1690–94 (2020) (appellate review of CAT relief

18   denial is for substantial evidence).           Simply put, the record

19   before us does not demonstrate that Rauda is “more likely

20   than not” to be subjected to torture upon return to El

21   Salvador.    See 8 C.F.R. §§ 1208.16(c)(2), 1208.17(a).


                                        4
1       We have considered Rauda’s remaining arguments and find

2   them to be without merit.       Accordingly, the petition for

3   review is DISMISSED, and all pending motions and applications

4   are DENIED and stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court




                                    5